Citation Nr: 1106521	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a compensable evaluation for service connected 
gastroesophageal reflux disease (GERD), claimed as irritable 
bowel syndrome.

2.  Entitlement to a compensable evaluation for service connected 
microcytic anemia.

3.  Entitlement to compensable evaluation for service connected 
allergic rhinitis.

4.  Entitlement to a compensable evaluation for service connected 
uterine fibroids/ ovarian cysts, to include dysmenorrhea.

5.  Entitlement to a compensable evaluation for service connected 
carpal tunnel syndrome of the right wrist.

6.  Entitlement to a compensable evaluation for service connected 
carpal tunnel syndrome of the left wrist.

7.  Entitlement to service connection for anxiety.

8.  Entitlement to service connection for shin splints of the 
right leg.

9.  Entitlement to service connection for shin splints of the 
left leg.

10.  Entitlement to service connection for a disability 
manifested by neck pain, to include as secondary to a service 
connected bilateral shoulder disability.

11.  Entitlement to service connection for migraine headaches.

12.  Entitlement to service connection for bronchitis.

13.  Entitlement to service connection for a chronic vision 
condition.

14.  Entitlement to service connection for an enlarged heart.

15.  Entitlement to service connection for vocal cord 
dysfunction.

16.  Entitlement to service connection for residuals of a right 
foot injury including numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which 
granted service connection for GERD, allergic rhinitis, uterine 
fibroids (also claimed as cystic fibroids), and carpal tunnel 
syndrome of the bilateral wrists; all disabilities were assigned 
noncompensable ratings (0 percent) effective on June 13, 2005; 
the rating decision also denied service connection for anxiety, 
bilateral shin splints, neck pain and stiffness, migraine 
headaches, bronchitis, worsening vision, enlarged heart, vocal 
cord dysfunction, and residuals of a right foot injury including 
numbness.  The VA-Form 8, Certification of Appeal to the Board, 
notes that the certifying office is the RO in Albuquerque, NM.

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the Phoenix RO.  
A transcript is of record.

During the hearing the undersigned Judge noted a prehearing 
discussion with the Veteran's representative concerning a 
typographical error made by the RO on a March 2009 Supplemental 
Statement of the Case (SSOC), wherein the uterine fibroids issue 
was listed twice.  The Board noted that this was discussed with 
the representative and it was determined that it referred to a 
separate issue of menorrhea which had been missed.  Upon further 
review, it appears that the disability the RO left out was 
actually carpal tunnel syndrome of the right hand.  In that 
regard, during the hearing the Veteran said she would like to 
withdraw from the appeal carpal tunnel syndrome of the left hand 
only (presumably because she thought that was the only carpal 
tunnel syndrome issue on appeal).  However, the right carpal 
tunnel syndrome issue was not withdrawn.  As discussed below, the 
medical evidence warrants an increase of 10 percent for the right 
hand carpal tunnel syndrome.  Given the administrative error made 
below in missing the right hand disability on appeal, the Board 
will reinstate the left hand carpal tunnel syndrome issue and 
consider it as remaining on appeal and, as discussed herein, will 
rate the left hand disability below as warranting an increase of 
10 percent, as well.  The Veteran is not prejudiced by this 
action, as the receipt of an increase in disability benefits is 
in her favor.

After the Board hearing, additional evidence was added to the 
claims file which had not been reviewed by the RO.  A remand, 
pursuant to 38 C.F.R. § 20.1304 is not necessary, however, 
because the Veteran submitted a written waiver of RO 
consideration of the evidence in June 2010.

The issues have been modified as reflected on the first page of 
the present decision, to comport with the Veteran's testimony and 
the medical evidence of record.

The issue of service connection for residuals of a right foot 
injury is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDINGS OF FACT

1.  The record shows that the Veteran was seen twice in the 
emergency room in 2009 for abdominal distress including 
heartburn, nausea, loose stool, and emesis; she has sought 
outpatient treatment for her symptoms, and on examination 
indicated that she frequently had symptoms at least three times a 
week; she has also testified that she had symptoms every day.

2.  The record shows that the Veteran's anemia is stable and that 
it is associated with chronic fatigue and hemoglobin readings 
ranging from 10.4 to 11.3, with the majority at 10.5.

3.  The allergic rhinitis is manifested by nasal congestion and 
itching, itchy, watery eyes, and headaches, with no nasal 
obstruction. 

4.  The symptomatology associated with the uterine fibroids and 
ovarian cysts is occasional complaints of pain; findings of 
dysmenorrhea and occasional scant urine leakage with coughing has 
not been shown to be associated with her fibroids or ovarian 
cysts, as medical evidence demonstrates that the uterine fibroids 
are very small and unlikely to be causing symptoms.

5.  The medical evidence shows that the Veteran's bilateral 
carpal tunnel syndrome is manifested by diminished sensation to 
pinprick in the hands.

6.  The medical evidence shows that there is no probative 
diagnosis of bilateral shin splints in service or any time 
thereafter.  

7.  The medical evidence shows that there is no probative 
diagnosis of a cervical spine disability in service or any time 
thereafter.

8.  The record shows treatment for migraine headaches on multiple 
occasions in service, and continued symptomatology of headaches 
after service.

9.  The record shows treatment for bronchitis in service, and 
continued symptomatology of bronchitis associated with service-
connected asthma after service.

10.  The medical evidence shows that there is no probative 
diagnosis of an enlarged heart or any associated heart disease at 
any time after service.

11.  The medical evidence shows that there is no probative 
diagnosis of a vocal cord dysfunction or related symptomatology 
at any time after service.

12.  At the June 2010 Board hearing, prior to the promulgation of 
a decision in the appeal, the Veteran withdrew her service 
connection claims for anxiety and a chronic vision disorder.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent, but no higher, 
for service connected GERD/irritable bowel syndrome have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7319 (2010).

2.  The criteria for a compensable evaluation for service 
connected anemia have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.117, Diagnostic Code 7700 (2010).

3.  The criteria for a compensable evaluation for service 
connected allergic rhinitis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6522 (2010).

4.  The criteria for a compensable evaluation for service 
connected uterine fibroids/ovarian cysts have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.116, Diagnostic Code 7628 
(2010).

5.  The criteria for an evaluation of 10 percent, but no higher, 
for service connected carpal tunnel syndrome of the right hand 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.26, 4.124a, 
Diagnostic Code 8515 (2010).

6.  The criteria for an evaluation of 10 percent, but no higher, 
for service connected carpal tunnel syndrome of the left hand 
have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.26, 4.124a, 
Diagnostic Code 8515 (2010).

7.  Shin splints of the right leg were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


8.  Shin splints of the left leg were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

9.  A disability manifested by neck pain was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

10.  Headaches were incurred in service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).

11.  Bronchitis was incurred in service and is presently 
associated with service-connected asthma.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310(a) (2010).

12.  An enlarged heart was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2010).

13.  A vocal cord dysfunction was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).

14.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of service connection for anxiety have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204 (2010).

15.  The criteria for withdrawal of a substantive appeal by the 
Veteran on the issue of service connection for a chronic vision 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, 
where there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis. Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice and, 
as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).

In May 2005 VA sent the Veteran a letter informing her of the 
types of evidence needed to substantiate her claim and its duty 
to assist her in substantiating her claim under the VCAA. The 
letter informed the Veteran that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical records, 
employment records, or records from other Federal agencies.  She 
was advised that it is her responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the January 2006 rating decision, May 2007 
SOC, and March 2009 SSOC explained the basis for the RO's action, 
and the SOC and SSOC provided her with additional periods to 
submit more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to her claim has been obtained 
and associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

With respect to the service connection claims for enlarged heart, 
vocal cord dysfunction, and neck pain, the Veteran has advanced 
theories of entitlement that include as secondary to service-
connected disabilities (specifically, the service-connected 
asthma causing the vocal cord dysfunction and enlarged heart, and 
the service-connected bilateral shoulder disability causing the 
neck pain).  The asthma and bilateral shoulder disability claims 
were granted during the appeal, and were not service-connected 
disabilities at the time of the original claim.  Thus, the VA 
notice letter provided to her does not include the criteria for 
substantiating a service connection claim on a secondary basis.  
The Board, however, finds that the Veteran has not been 
prejudiced by this deficiency.  She asserted her theories of 
entitlement for the enlarged heart, vocal cord dysfunction, and 
neck pain on written statements and at the Board hearing, and 
demonstrated understanding of the nature of a secondary service 
connection claim.  She also is represented by a Veterans Service 
Organization representative, who is presumed to have basic 
knowledge of the applicable criteria for the Veteran's claim and 
to have communicated this information to the claimant.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438- 439 (2006).  
Moreover, as discussed below, the enlarged heart, vocal cord 
dysfunction, and neck pain are all denied by the Board herein, on 
the basis that there is no present disability, which is the same 
basis on which the RO denied the claims; and the Veteran received 
notice of the RO's decisions.  The presence of a current 
disability is one of the fundamental criteria for substantiating 
a service connection claim, and the Veteran was notified of the 
importance of evidence of a present disability in the May 2005 VA 
letter.  Therefore, the Board determines that the lack of notice 
for substantiating the criteria for a secondary service 
connection claim constitutes harmless error.

In addition to the foregoing harmless-error analysis, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claims for service connection for shin splints, neck 
pain, enlarged heart, and vocal cord dysfunction are being 
denied, no effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), an application for Vocational 
Rehabilitation benefits, and VA treatment records.  The Veteran 
also was afforded VA examinations in June 2005 and September 
2005, which addressed all the disabilities on appeal.  With the 
exception of the right foot disability, which is addressed in the 
REMAND section below, the examination reports obtained contain 
sufficient information to decide the issues on appeal and further 
examination is not necessary.  See Massey v. Brown, 7 Vet. App. 
204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA, as to 
the issues decided in the present decision.  Therefore no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefits 
flowing to the Veteran.  The Court of Appeals for Veteran Claims 
has held that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Veteran's service connection claims for migraine headaches 
and bronchitis have been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted below, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity. Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. Part 4 (2009).  When a question arises as to which of two 
evaluations shall be assigned, the higher evaluation will be 
assigned of the disability picture that more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons used to support the conclusion. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the limitation 
of activity imposed by the disabling condition, and 38 C.F.R. § 
4.2, which requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and any 
changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim. Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on 
appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail. The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


GERD/Irritable bowel syndrome

The Veteran seeks an initial rating in excess of 0 percent for 
her service-connected GERD (also claimed as irritable bowel 
syndrome).  Her service-connected disability is rated under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7319 for irritable colon 
syndrome (spastic colitis, mucolitis, etc.)  A 0 percent rating 
is assigned for mild symptoms; with disturbances of bowel 
function with occasional episodes of mild distress.  A 10 percent 
rating is assigned for moderate symptoms with frequent episodes 
of bowel disturbance with abdominal distress.  A 30 percent 
rating is assigned for severe symptoms with diarrhea, or 
alternating diarrhea and constipations, with more or less 
constant abdominal distress.

At a June 2005 VA examination report, the Veteran reported that 
she took Prevacid on a daily basis that helped her symptoms 
significantly where she no longer had severe heartburn, 
regurgitation, or burping.  It also had reduced the frequency of 
the symptoms from where they were occurring several times a month 
to just once a month in a milder form.  She had not undergone an 
endoscopy or dilation procedures.  On objective evaluation, her 
abdomen had good bowel sounds and was soft, nontender, 
nondistended, and with no masses.  There was no evidence of 
fistulas.

The RO rated the Veteran based on that examination.  Evidence 
since that time, however, indicates that her symptoms have become 
more severe.

A June 2007 VA outpatient treatment record notes complaints of 
abdominal cramping and loose stools.  A January 2009 VA treatment 
record notes that the Veteran reported having heartburn three 
times a week, primarily with daytime symptoms.  

An August 2009 VA emergency room record notes that the Veteran 
complained of a two-week history of heartburn in the lower chest 
with mild nausea, a three day history of poor appetite, and a 
chest-burning sensation in the lower chest.  She reported a brief 
emesis the previous night after eating lasagna and again in the 
morning.  The assessment was heartburn.  

In September 2009, a VA nursing note shows the Veteran complained 
of lower abdominal pain for the past three days and indicated 
that she felt constipated.  She had been taking fiber supplements 
to lose weight, and was passing flatus.  The assessment was 
excessive fiber use, and the nurse recommended that she stop 
taking over-the-counter bowel stimulants and get her fiber from 
natural sources.  

An October 2009 VA treatment record notes that the Veteran was 
seen in the emergency room with complaints of recurrent large 
volume loose light brown stools, which started the previous 
night.  She had a temperature of 102.  On examination of the 
abdomen, it was soft and she had mild dull pain in the epigastric 
area and in the left lower quadrant.  She also had hypoactive 
bowel sounds.  The assessment was possible left lower lobe 
pneumonia.

The Veteran testified at the June 2010 Board hearing that she 
took a stool softener at least weekly, if not daily.  She had 
occasional vomiting and burping, and treated heartburn with over-
the-counter medication.  She had modified her diet to no spicy 
foods or dairy.  She indicated that, overall, she had symptoms 
every day and took medication every day.

The evidence of record reflects that the Veteran was seen twice 
in the emergency room in 2009 for abdominal distress including 
heartburn, nausea, loose stool, and emesis.  She has sought 
outpatient treatment for her symptoms and on examination 
indicated that she frequently had symptoms at least three times a 
week.  She also testified that she had symptoms every day and 
took medication every day.  The Veteran is competent to report 
her symptoms associated with her GERD/irritable bowel syndrome 
and there is no reason shown to doubt her credibility in this 
regard.  The Board finds the symptoms to be more moderate than 
mild, the evidence more closely approximates the criteria for a 
10 percent rating under DC 7319.  The next higher 30 percent 
rating is not warranted under DC 7319, because there is no 
medical or lay evidence of severe symptoms with diarrhea or 
alternating diarrhea and constipation.  

Therefore, resolving all doubt in the favor of the Veteran, the 
next higher rating of 10 percent, but no higher, is warranted for 
the service connected GERD/ irritable bowel syndrome.  

Anemia

The Veteran is noncompensably rated for mycrocytic anemia.  Under 
38 C.F.R. § 4.117, Schedule of Ratings-Hemic and Lymphatic 
Systems, DC 7700 provides that anemia, hypochromic-microcytic and 
megaloblastic, such as iron-deficiency and pernicious anemia 
shall be rated as 0 percent disabling with Hemoglobin 10 gm/100ml 
or less, asymptomatic; 10 percent disabling with Hemoglobin 
10 gm/100ml or less with findings such as weakness, easy 
fatigability or headaches; 30 percent disabling with Hemoglobin 8 
gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of breath; 
70 percent disabling with Hemoglobin 7 mg/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or syncope (three 
episodes in the last six months); and 100 percent disabling with 
Hemoglobin 5gm/100ml or less, with findings such as high output 
congestive heart failure or dyspnea at rest.

A Note thereto indicates: Evaluate complications of pernicious 
anemia, such as dementia or peripheral neuropathy, separately.  
38 C.F.R. § 4.117, DC 7700.

A June 2005 VA examination report notes the Veteran reported that 
in the past year she had experiencedsignificant uterine bleeding 
while taking birth control pills, and her blood work revealed a 
hemoglobin of 10.6 and a hemocrit of 33 in September 2004.  She 
reported that she received an iron supplement three times a day 
for four months and did not have any side effect from its use.  
During the period when she had excessive bleeding, she had 
fatigability and overall weakness and slept for 12 hours a day 
instead of her usual 7.  There was no history of lightheadedness, 
dizziness, or syncope.  She had a history of headaches that 
predated the diagnosis of anemia and a diagnosis of migraines.  
There was no history of infections.  She also had shortness of 
breath and chest pain but this was attributed to her asthma.  She 
had not required any blood transfusions or other intervention in 
regards to her anemia apart from the iron supplementation 
mentioned above.  She did not know if her anemia had corrected 
since that time but reported that her menstrual bleeding had 
improved.  There were no other symptoms of end organ pathology.

On objective evaluation, there was no adenopathy or tenderness, 
and apart from conjunctival pallor, no other significant physical 
findings of anemia.  There were no residuals of bone or other 
vascular infarctions, or congestive heart failure.  Blood work 
revealed the presence of anemia with a hemoglobin of 10.7 and 
hemocrit of 34.7 on complete blood count.  Iron studies revealed 
a low iron saturation of 18 percent.  The assessment was 
microcytic anemia with iron deficiency.

VA outpatient treatment records dated in December 2005 and 
February 2006 show a hemoglobin of 11.3 and 10.5, respectively.  
An August 2006 VA record shows anemia was improving.  August 2006 
and December 2006 VA treatment records note a hemoglobin of 11.3 
and 10.8, respectively.  The Veteran complained of fatigue for 
one year.  VA outpatient treatment records dated in February 
2007, April 2007, and June 2007 show a hemoglobin of 10.9, 10.9, 
and 10.5, respectively.  She was assessed with chronic fatigue.  
In February 2009, a VA outpatient treatment record shows a 
hemoglobin of 10.5.  An August 2009 VA treatment record shows the 
hemoglobin was 10.4 and in October 2009 and April 2010, it was 
10.5.  VA outpatient treatment records dated from August 2006 to 
April 2009 show an assessment of stable anemia and chronic 
fatigue.  An addendum to the April 2009 VA treatment record notes 
that the Veteran still had anemia despite iron of 325 twice daily 
for eight weeks.  She also was constantly fatigued.

The Veteran testified at her Board hearing that she had fatigue, 
irritability, mood swings, lightheadedness, headaches, memory 
loss, and anxiety associated with her service-connected anemia.  
It also was noted that she had dysmenorrhea, causing heavy 
bleeding that made her anemia worse.

The record shows that the Veteran's anemia is stable and that it 
is associated with chronic fatigue and hemoglobin readings 
ranging from 10.4 to 11.3, with the majority at 10.5.  None of 
these studies demonstrated a reading of 10 gm or less, which is 
one of the requisites for a compensable rating.  Although she is 
shown to have chronic fatigue, without lower hemoglobin readings, 
the Veteran is not entitled to a higher rating for her service 
connected anemia.  Furthermore, additional symptoms such as 
shortness of breath and headaches have been associated with 
disabilities other than her anemia; and her complaints of 
irritability, mood swings, lightheadedness, and anxiety have not 
been medically linked to the anemia.  

The Veteran is competent to report symptoms associated with her 
anemia and there is reason shown to doubt her credibility, in 
this regard.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a competent 
opinion on a matter as complex as the severity of her hemoglobin 
studies and her views are of no probative value.  And, even if 
her opinion was entitled to be accorded some probative value, it 
is far outweighed by the medical evidence of record demonstrating 
clinical analysis of her anemia including the hemoglobin studies.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for an 
initial evaluation higher than 0 percent for service connected 
anemia; there is no doubt to be resolved; and an increased 
initial rating is not warranted.   Gilbert v. Derwinski, 1 Vet. 
App. at 57-58.

Allergic rhinitis

The Veteran is assigned a noncompensable evaluation for her 
service connected allergic rhinitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6522, under which allergic or vasomotor rhinitis 
is assigned a 10 percent rating without polyps but with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
assigned for allergic or vasomotor rhinitis with polyps.  In 
every instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation shall 
be assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2010).


A June 2005 VA examination report shows the Veteran reported that 
in service she had nasal congestion and blockage, which 
interfered with her ability to breathe through her nose.  She 
also had purulent discharge when she blew her nose.  Her symptoms 
resulted in having sinus headaches that were primarily retro-
orbital and frontal.  Her head felt heavy, especially when 
bending forward.  She currently took Allegra 180mg at bedtime and 
used Rhinocort aqueous on an as-needed basis, which was not 
causing nasal irritation.  She had no history of injury or 
surgery to her nasal passages and did not report any periods of 
incapacitation or bedrest.  She had some itchy eyes but denied 
any sneezing or itching in her nose.  There was no history of 
dyspnea on exertion on account of this condition.

On physical examination of the oropharynx, there was no nasal or 
sinus obstruction, purulent drainage, crusting, or tenderness.  
The assessment was allergic rhinitis.

VA treatment records dated from August 2006 to April 2010 show 
findings of stable allergic rhinitis.  A June 2009 VA treatment 
record shows complaints of nasal congestion at night.  The 
assessment was allergic rhinitis, symptomatic at night.  An 
August 2009 VA emergency room record shows the Veteran complained 
of a two-week history of frequent dried nasal discharge and head 
congestion.  On physical examination, the nasal mucosa was 
reddened and irritated but there was no mucus seen.  She had 
sinus tenderness with significant pain over the bilateral 
maxillary sinus, but not over the frontal sinuses.  The 
oropharynx was pink and moist with no exudates.  There were a few 
reddish streaks.  The assessment was acute sinusitis.

In November 2009, a VA pharmacy note shows the Veteran complained 
of having daily nose bleeds and headaches every night.  The 
pharmacist thought the nasal steroid spray might be contributing 
or that there might be another medical condition causing the 
nightly headaches and nosebleeds.  A June 2010 VA treatment 
record shows complaints of allergy symptoms causing a lot of 
morning headaches until her sinuses feel better.  She would wake 
up with nasal congestion and headaches and then it would clear as 
the day went on.

A July 2010 VA allergy consult shows the Veteran had nasal 
symptoms year round including nasal congestion, bouts of 
sneezing, nasal itching, and itchy, watery eyes.  She noted that 
her nasal symptoms brought on significant headaches that were 
associated with nausea and blurry sensation.  On physical 
examination, there were pink turbinates with 2+ small openings, 
clear mucus, and slight tenderness in the frontal sinus.

The record shows that a compensable rating is not warranted under 
DC 6522, because the allergic rhinitis is not associated with 
obstruction of either nasal passage.  The June 2005 VA 
examination report showed that there was no nasal or sinus 
obstruction.  The August 2009 VA emergency room record and July 
2010 VA allergy consult also did not mention any nasal 
obstruction on physical examination.  The only symptoms 
associated with the allergic rhinitis are nasal congestion and 
itching, itchy, watery eyes, and headaches.  The headaches will 
be addressed in a separate analysis.  Therefore, she is not 
entitled to a rating higher than 0 percent.

An analogous rating for sinusitis under Diagnostic Codes 6510 
through 6514 also would not apply, as the June 2005 VA 
examination report noted that there were no incapacitating 
episodes associated with the Veteran's symptoms.  See 38 C.F.R. 
§ 4.97, DC 6510-6514.

As noted above, the Veteran is competent to report symptoms 
associated with her allergic rhinitis and there is no reason 
shown to doubt her credibility in this regard.  However, as a 
layperson, lacking in medical training and expertise, the Veteran 
cannot provide a competent opinion on a matter as complex as the 
severity of her allergic rhinitis and her views are of no 
probative value.  And, even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence of record including the physical examinations 
showing no nasal obstruction.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The preponderance of the evidence is against the claim for an 
initial evaluation higher than 0 percent for service connected 
allergic rhinitis; there is no doubt to be resolved; and an 
increased initial rating is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Uterine fibroids/ ovarian cysts, to include dysmenorrhea

The Veteran is rated as 0 percent disabled for uterine fibroids/ 
ovarian cysts, to include dysmenorrhea under 38 C.F.R. § 4.116, 
Diagnostic Code 7628, which notes that benign neoplasms of the 
gynecological system or breast are to be rated according to 
impairment in function of the urinary or gynecological systems, 
or the skin.

A June 2005 VA examination report shows the Veteran reported 
painful periods since the age of 15.  In approximately September 
2004, she had an ultrasound that showed two small fibroids.  She 
reported that her periods were currently regular when she was not 
taking any hormones or contraceptive medications.  She continued 
to have pain with periods but it appeared that this had been a 
long-standing problem as it began with menarche.  On physical 
examination, the external genitalia were normal with no lesion.  
The vagina was normal with no discharge; and the cervix was 
normal with no lesion.  Bimanual examination revealed a normal 
anteverted uterus that was nontender.  There were no palpable 
masses on pelvic examination.  The assessment was dysmenorrhea 
and two small fibroids approximately 1cm each demonstrated on 
ultrasound in September 2004.  In summary, the examiner stated 
that the Veteran had two small fibroids but that given the very 
small size of the fibroids they were unlikely to be causing 
symptoms at that time.  Additionally, from the interview with the 
Veteran, it appeared that the problems with pain had been long-
standing, as she reported she had had pain since onset of menses 
at age 15.

A September 2008 VA emergency room record shows that the Veteran 
had been having left lower abdominal pain for six months 
intermittently until approximately one week prior when the pain 
became more constant and changed in severity.  She did not 
complain of difficulty with urination including with frequency or 
pain.  On physical examination, there were normal external 
genitalia, and no cervical tenderness or friable cervical tissue.  
There was left adnexal pain with no palpable masses.  The 
assessment was possible ovarian cyst with rupture.

A November 2008 VA gynecology note shows that on pelvic 
examination, the vulva was within normal limits with no lesions.  
The vagina was pink and moist with no discharge or lesions.  The 
cervix was nulliparaous with no cervical motion tenderness.  The 
uterus was small, anteverted, mobile, and nontender.  On 
evaluation of the adnexa there was mild left side tenderness with 
no masses palpable.  The assessment was left ovarian cyst, 
uterine fibroids, and vaginal discharge (with suspected yeast 
infection).

In April 2010, a VA gynecology note shows the Veteran had long-
standing dysmenorrhea that was progressively worse.  Occasionally 
she noted a small leak of urine enough to cause a damp spot on 
her underclothes, especially with a cough.  There was no urgency 
and she did not use a pad.  It was noted that she had no abnormal 
Papanicolaou smears (PAPs) through her last in November 2008.  On 
physical examination, the external pelvic examination was normal.  
There was no increased mobility of urethrovesical junction and 
the vagina was well-supported.  There was scant leukorrhea 
consistent with normal secretions, non pruritic; and the wet 
smear was negative.  The assessment was dysmenorrhea; normal 
vaginal secretions on pelvic examination; and physiological 
occasional loss of scant urine with coughing.

The Veteran testified at the June 2010 Board hearing that she had 
pain associated with the uterine fibroids and ovarian cysts and 
that she also had dysmenorrhea, which made her anemia worse.

A July 2010 VA treatment record notes that the Veteran was on 
birth control medication to control her bleeding so that she did 
not become more anemic.  An August 2010 VA gynecology note shows 
that on bimanual pelvic examination, the uterus was normal sized, 
anteverted, and mobile.  There was no adnexal fullness or masses 
appreciated.  

The record shows that while the Veteran has fibroids and ovarian 
cysts, the only symptom associated with these disabilities is 
occasional complaints of pain.  While she had findings of 
dysmenorrhea getting progressively worse and occasional scant 
urine leakage with coughing, neither has been shown to be 
associated with her fibroids or ovarian cysts.  The June 2005 VA 
gynecological examination showed that the uterine fibroids were 
very small and unlikely to be causing symptoms.  Pelvic 
examinations were consistently normal.  

The Veteran is competent to report symptoms associated with her 
uterine fibroids/ovarian cysts and there is reason shown to doubt 
her credibility, in this regard.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of her gynecological disorder and her views are of no 
probative value.  And, even if her opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
medical evidence of record demonstrating clinical analysis of her 
uterine fibroids and ovarian cysts and all associated disorders.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for an 
initial evaluation higher than 0 percent for service connected 
uterine fibroids/ ovarian cysts; there is no doubt to be 
resolved; and an increased initial rating is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Carpal tunnel syndrome of the right and left hands

The Veteran is rated as 0 percent disabled for carpal tunnel 
syndrome of the bilateral hands under 38 C.F.R. § 4.124a, 
Diagnostic Code 8515, which rates impairment of the median nerve.

A 10 percent rating is warranted for mild incomplete paralysis of 
the median nerve on the major or minor side; a 20 percent rating 
is warranted for moderate incomplete paralysis of the median 
nerve on the minor side and a 30 percent rating is warranted for 
the major side; a 40 percent rating is warranted for severe 
incomplete paralysis of the median nerve on the minor side and a 
50 percent rating is warranted for the major side.  Complete 
paralysis of the median nerve is described as the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considering atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of index 
finger and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb, at right angles to palm; flexion of wrist weakened; pain 
with trophic disturbance.  Complete paralysis of the median nerve 
on the minor side is rated as 60 percent disabling and on the 
major side is 70 percent disabling.  38 C.F.R. § 4.124a, DC 8515.

The schedule of ratings for diseases of the peripheral nerves 
notes that the term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or at most, the moderate degree.  The ratings for the peripheral 
nerves are for unilateral involvement; when bilateral, combine 
with application of the bilateral factor.

A June 2005 VA examination report shows the Veteran's carpal 
tunnel symptoms had improved now that she did not have to do 
manual labor but she continued to wear her splints at night.  Her 
symptoms although improved still bothered her on occasion, 
primarily when she had to write for extended periods of time, as 
she was currently attending classes at a university.  If she had 
to write more than one page at a time, she felt numbness and 
tingling in her hands along with wrist stiffness and she would 
have to stop writing and shake her hands for a few minutes.  She 
did not report any flare-ups of her condition stating that it was 
worse when it first began and improved after the use of splints 
and now that she no longer performed manual labor duties.  She 
did not take any medication for the condition and it did not 
interfere with her activities of daily living.  

On physical examination, the dominant hand was the right hand.  
On neurologic examination, motor strength was 5/5 in all 
extremities.  Sensory examination was intact to light touch, 
vibration, pinprick and proprioception in all extremities, except 
for some diminished sensation to pinprick in the hands, and the 
presence of positive Tinel and Phalen's signs bilaterally in the 
hands, consistent with carpal tunnel syndrome.  Reflexes could 
not be elicited likely due to body habitus.  Romberg was 
negative.  The assessment was bilateral carpal tunnel syndrome.

The medical evidence shows that the Veteran's carpal tunnel 
syndrome is manifested by diminished sensation to pinprick in the 
hands.  As noted in the Rating Schedule, wholly sensory 
impairment should be rated as mild or at most moderate impairment 
under the relevant code.  Under Diagnostic Code 8515, a 10 
percent rating is warranted for mild impairment of the median 
nerve on either the minor or major side.  Therefore, this is the 
appropriate rating for the Veteran's carpal tunnel syndrome on 
the right and left sides.

A 20 percent rating is not warranted, because the neurologic 
examination was otherwise normal.

Therefore, the medical evidence more closely approximates the 
criteria for 10 percent ratings for bilateral carpal tunnel 
syndrome, with additional consideration of the bilateral factor 
under 38 C.F.R. § 4.26.

Extra-schedular/staged ratings and inferred TDIU claim

The Board has considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer v. Peake, 22 Vet. App. 242 (2008). The record reflects 
that the Veteran has not required frequent hospitalization for 
the service connected disabilities, and that the manifestations 
of the disabilities are not in excess of those contemplated by 
the assigned ratings.  Further, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned ratings.  With respect to her GERD/irritable bowel 
disability, the Veteran testified that, although she had to use 
the restroom a lot, she had not lost any work and her disability 
did not affect her work.  The Court has held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Therefore, the Board has concluded that referral of this case for 
extra-schedular consideration for the disabilities on appeal is 
not in order.

In light of the holding in Fenderson, supra, the Board has 
considered whether the Veteran is entitled to "staged" ratings 
for her service-connected GERD/irritable bowel syndrome, anemia, 
allergic rhinitis, uterine fibroids/ovarian cysts, and bilateral 
carpal tunnel syndrome, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time during the claims period have the disabilities on appeal 
been more disabling than as currently rated under the present 
decision of the Board.

Finally, an inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) has been considered.  Although it is noted that 
the Veteran was granted entitlement to Vocational Rehabilitation 
during the appeal period in May 2005, she testified during the 
June 2005 Board hearing that she was working full time.  As the 
record does not show the Veteran has been rendered unemployable 
as a result of her service connected disabilities, any inferred 
TDIU claim is inapplicable in this case.

III.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) 
(2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may also be granted for disability which is 
proximately due to or the result of service-connected disability. 
38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  An increase in severity of a non- service-connected 
disorder that is proximately due to or the result of a service-
connected disability, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
Aggravation will be established by determining the baseline level 
of severity of the non- service-connected condition and deducting 
that baseline level, as well as any increase due to the natural 
progress of the disease, from the current level. 38 C.F.R. § 
3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the 
intended effect of the amendment was to conform VA regulations to 
the Allen decision, the regulatory amendment effectively resulted 
in a change in the law.  In this regard, while the overall 
intention of the amendment to 38 C.F.R. § 3.310(b) was to 
implement the Allen decision, the amended 38 C.F.R. § 3.310(b) 
clearly institutes additional evidentiary requirements that must 
be satisfied before aggravation may be conceded and service 
connection granted.  In addressing the imposition of this new 
evidentiary requirement, the regulatory comments cite to 38 
U.S.C.A. § 501 as the supporting authority, and not Allen.  See 
71 Fed. Reg. at 52,744-45.  The present case predates the 
regulatory change.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Bilateral shin splints

The Veteran testified that she had problems with shin splints in 
boot camp and continued to have problems after the military, 
specifically with exercise.  She took over-the-counter medication 
and saw a personal trainer for her symptoms, which are worse on 
the right than the left.  

The STRs are negative for any findings of shin splints.  The 
Veteran was put on limited duty multiple times starting in 2001, 
which would have coincided with boot camp, but the treatment 
records do not specify what the impairment was causing the 
restricted abilities.  An October 2003 treatment record notes 
that the Veteran had open reduction internal fixation surgery on 
the right distal fibula in September 2003 and was stable post 
surgery but there is no subsequent mention of treatment for any 
residuals related to this surgery.  A January 2005 chronological 
record of medical care does not mention shin splints.

After service, a September 2005 VA examination report shows the 
Veteran reported that she had not had any symptoms of shin 
splints until she last ran.  She said she did not do any running 
now because of her asthma.  When she did have difficulty, it was 
at a pain level of 3 out of 10 on average.  Treatment was with 
Aspercreme rub.  On physical examination, there was no tenderness 
to palpation to the bilateral anterior or medial faces of the 
tibia, right or left, and no swelling.  The diagnosis was 
resolved bilateral shin splints.

VA outpatient treatment records dated from 2006 to 2010 do not 
show any treatment for shin splints.

The Board finds that the preponderance of the evidence is against 
the claim, as there is no medical evidence of a present 
disability.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss her current feelings of pain in the 
bilateral shins with any exercise and other experienced symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's bilateral shin splints are 
found to be capable of lay observation, and thus her statements 
constitute competent evidence.  The Board must now consider the 
credibility of such evidence.  As noted, the STRs show no 
evidence of bilateral shin splints or related symptoms in active 
service.  Post-service records also do not demonstrate any 
treatment for shin splints. 

While she is clearly sincere in her beliefs, in light of these 
factors, any current statements to the effect that she currently 
has experienced shin splints, while competent, are not deemed to 
be credible.  Therefore, the absence of documented complaints or 
treatment in service or during the five years after service is 
more probative than her current recollection as to symptoms 
experienced in the past.  See Curry v. Brown, 7 Vet. App. 59 
(1994).  Moreover, the medical evidence of record demonstrates 
that bilateral shin splints are not shown to be present.  

While the Board expresses its appreciation for the Veteran's 
service, absent proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board 
recognizes that the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, in this case, the only mention of shin splints was that 
it had resolved post-service.  Therefore, the holding in McClain 
is inapplicable.

We recognize the sincerity of the arguments advanced by the 
Veteran that she has bilateral shin splints related to her 
military service.  However, there is no objective evidence 
supporting that she was ever diagnosed with this disability.  
Moreover, resolution of issues that involve medical knowledge, 
such as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson, supra.  However, 
shin splints require specialized training for a determination as 
to diagnosis and causation, and are therefore not susceptible of 
lay opinions as to cause or etiology.  

Because the preponderance of the evidence is against the claim 
for service connection for bilateral shin splints, the benefit-
of-the-doubt doctrine is inapplicable, and the claims on those 
bases must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Neck pain

The Veteran seeks service connection for a disability manifested 
by neck pain.  At the June 2010 Board hearing she attributed her 
neck pain to her service-connected bilateral shoulder disability.  
She indicated that her shoulder flareups cause her neck to 
stiffen, and that she treats the neck pain with Ibuprofen and 
massage.

The STRs show that in November 2002, the Veteran was treated for 
bilateral shoulder muscle sprain/strain.  The neck was nontender 
and had full range of motion.  A March 2003 treatment record 
shows complaints of pain in the upper back occasionally radiating 
into the neck and causing neck stiffness in the morning.  An 
August 2003 treatment record also notes complaints of neck 
stiffness related to the upper back/ shoulder condition.  In 
October 2003, the Veteran was seen for complaints of chronic 
upper back, shoulder, and neck pain.  Magnetic resonance imaging 
(MRI) studies were performed on the thoracic spine, which showed 
possible vascular malformation versus normal venous plexus in the 
mid thoracic level.  An addendum examination, however, notes a 
normal thoracic spine MRI.  An October 2003 physical therapy 
consultation report shows full range of motion in the cervical 
spine.  A November 2003 treatment record shows complaints of a 
neck popping sensation associated with shoulder pain.

After service, a September 2005 VA examination report shows the 
Veteran reported that her first symptoms in the cervical spine 
occurred about the same time as the upper back pain.  She had no 
injury, braces, or surgery.  Currently, her cervical spine 
bothered her daily with an average pain level of 4 out of 10.  
For the twelve months she had no other treatment by a doctor.  
About once every six months she was not able to go to work 
because of the neck pain, but her daily activities were not 
affected.  

On physical examination, there was no tenderness to palpation or 
muscle spasm of the cervical spine.  Sensory to light touch was 
normal.  Deep tendon reflexes were 1 out of 4.  Manual muscle 
strength testing was 5 out of 5.  Range of motion of the cervical 
spine showed that flexion was to 55 degrees, extension to 60 
degrees, right and left lateral rotation to 70 degrees each; and 
right and left lateral flexion to 45 degrees.  There was no 
complaint of pain or change with repeat flexion.  X-ray 
examination was normal.  There was essentially no functional 
impairment and the physical examination was essentially normal.

VA treatment records dated from 2006 to 2010 are negative for any 
complaints or treatment for neck pain.

The Board finds that the preponderance of the evidence is against 
the claim, as there is no medical evidence of a present 
disability.  Clinical evaluation is normal and range of motion is 
full.  See 38 C.F.R. § 4.71a, Plate V, showing normal range of 
motion of the cervical spine from 0 to 45 degrees in flexion and 
extension, 0 to 45 degrees in lateral flexion).

As noted, the Veteran is competent to give evidence about what 
she experienced; for example, she is competent to discuss her 
current feelings of pain in the neck and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the Federal Circuit Court has held that in certain 
situations, lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  Specifically, 
in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's neck pain is found to be 
capable of lay observation, and thus her statements constitute 
competent evidence.  There also is no reason shown to doubt the 
credibility of her assertions of neck pain, because the STRs show 
multiple findings of neck pain in service.  

A symptom alone, however, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability.  Without a pathology to which the 
complaints of neck pain can be attributed, there is no basis to 
find a disorder for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted). 

Moreover, post-service records do not reflect any treatment or 
symptoms of neck pain.  While the Veteran is clearly sincere in 
her beliefs and there is no reason shown to doubt the fact that 
she experienced neck pain in service, in light of these factors, 
any current statements to the effect that she currently has a 
diagnosis of a cervical spine disability, while competent, are 
not deemed to be credible.  Therefore, the absence of a 
documented diagnosis of a cervical spine disability in service or 
during the five years after service is more probative than her 
complaints of neck pain.  See Curry v. Brown, 7 Vet. App. 59 
(1994).  

Absent proof of the existence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the 
Court has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in this 
case, the record does not reflect any diagnosis of a cervical 
spine disability.  Therefore, the holding in McClain is 
inapplicable.

With all due respect for the sincerity of the arguments advanced 
by the Veteran that she has a disability manifested by neck pain 
related to her military service, there is no objective evidence 
supporting a finding that she was ever diagnosed with this 
disability.  Moreover, resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, a cervical spine disability requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions as to 
cause or etiology.  

Because the preponderance of the evidence is against the claim 
for service connection for a disability manifested by neck pain, 
the benefit-of-the-doubt doctrine is inapplicable, and the claim 
on this basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  

Migraine headaches

The Veteran seeks service connection for migraine headaches.  She 
testified that her service connected rhinitis could be 
contributing to her headaches and that she was taking Excedrin 
daily.  She further mentioned that she was sensitive to light and 
sound.  She indicated that she had headaches in service and 
within one year from discharge.

The STRs show the Veteran was treated multiple times for 
headaches in service.  A July 2001 emergency room record shows 
she was treated for headaches, which were but the headaches were 
later determined to be related to dehydration.  A July 2002 
treatment record notes that she reported a history of migraine 
headaches.  A March 2004 treatment record notes complaints of 
tightness in the mid-forehead area radiating round to the sides 
and top of the head.  The Veteran had blurriness in the outer 
edges of the eyes and complained that light bothered both eyes 
and that she had nausea.  She indicated that the last migraine 
headache was about six months prior.  The assessment was migraine 
cephalgia, and she was prescribed Imitrex.  

Additional treatment records dated from October 2004 to May 2005 
note multiple episodes of migraine headaches.  An October 2004 
emergency room record shows an assessment of migraines.  The 
Veteran reported that she had migraines once a week.  In November 
2004, she was treated again in the emergency room for migraine 
headaches.  She complained of throbbing tightness in the left 
temporal region with tinnitus in the left ear.  She saw halos and 
colored circles and also had blurred vision and nausea.  The 
assessment was migraine cephalgia.  In January 2005, a 
chronological report of medical care notes an assessment of 
classical migraine with aura.  

After service, a June 2005 VA examination report shows the 
Veteran reported that up until three years before she had 
experienced maybe two to three headaches per year, which did not 
interfere with her life or require medication; but then she had 
developed headaches on a more consistent basis.  Initially, they 
occurred approximately twice per month but over time increased to 
once per week.  They currently had abated to three or four times 
per month, and were characterized by pain over the front of her 
face and forehead with a varying degree of discomfort.  Typically 
the headache would last up to a day.  She had been treated with 
Maxalt, which helped for a while; then later was treated with 
Imitrex, which did not help; and now she used Excedrin migraine, 
which helped some.  She said she had been told these headaches 
were migraines, but in more recent years, she had been diagnosed 
as having allergies which intermingled with the etiology of the 
headaches.  She related that she had chronic discomfort in and 
around her forehead and face compatible with her allergies, and 
that she took Allegra.  

The examiner commented that review of the claims file revealed 
that the Veteran was seen on a couple of occasions for headaches 
that were described as migraines and given Topamax.  It also was 
noted that she would wait until the headaches got worse before 
taking medication because she did not like the medication and she 
was uncertain how bad it was going to be.  The examiner evaluated 
the Veteran's head, cranial nerves, and motor and sensory 
abilities and found everything to be normal.  The examiner then 
determined that it seemed the Veteran's headaches were more in 
keeping with her sinus condition than actual migraine headaches.  
The examiner further noted that, fortunately, the headaches were 
infrequent and treated with over-the-counter medicine most of the 
time.

Additional post-service VA treatment records note complaints of 
headaches in April 2007, October 2009, November 2009, June 2010, 
and July 2010.  The headaches were described as sinus headaches 
in June 2010 and migraine headaches in July 2010, with nausea and 
blurry sensation.  In July 2010, it was noted that the Veteran's 
allergic rhinitis could be triggering the migraine headaches.

The record shows that the Veteran was treated more than just "on 
a couple of occasions" for her migraine headaches in her four 
years of service, despite the indication to the contrary by the 
June 2005 VA examiner.  She was seen numerous times including 
three times in the emergency room, and had associated symptoms of 
visual disturbance, ears ringing, and nausea.  Post-service 
evidence within weeks of discharge from service further 
demonstrates continued symptomatology of headaches.  Although the 
June 2005 VA examiner indicated that her present symptomatology 
seemed more consistent with sinus headaches, the fact of the 
matter is that the Veteran was treated for headaches in service 
and continued to have headaches within weeks of her discharge 
from service.  

Because the evidentiary record shows diagnoses of migraine 
headaches in service and continued symptomatology of headaches 
since service, service connection for headaches, whether migraine 
headaches or other type of headache, is warranted.  See 38 C.F.R. 
§§ 3.102, 3.303.

Bronchitis with pneumonia

The Veteran seeks service connection for bronchitis with 
pneumonia.  She indicated that she was hospitalized in October 
2009 for pneumonia and trouble breathing. 

The STRs show that, in January 2004, the Veteran was seen in the 
emergency department with an assessment of reactive airway 
disease.  She complained of wheezing and having a constant cough, 
which got worse when trying to run.  It was noted that she had a 
history of bronchitis.  On physical examination she had coughing 
spasms with deep inhalations and wheezes in her chest.  She also 
had shortness of breath.  The assessment was upper respiratory 
infection.

In June 2004, the Veteran was seen in the emergency department 
with complaints of chest wall pain on the right side that hurt 
when she took a deep breath.  On physical examination, the chest 
was tender to palpation in the right upper distal region.  A June 
2004 chest X-ray examination report shows a nonspecific 
prominence of the cardiac silhouette but there was no pleural 
effusion or pneumothorax.  

A November 2004 treatment record notes that the Veteran had a 
diagnosis of reactive airway disease, and had been given an 
inhaler previously, with relief of symptoms.  She had symptoms of 
chest pain, shortness of breath/dyspnea on exertion, wheezing, 
and coughing.  The chest pain was typically a stinging sensation 
that worsened with being outside in the cold.  The symptoms 
typically occurred with exertion or with an upper respiratory 
infection. 

A January 2005 emergency room record shows complaints of 
increased asthma, pleuritic chest pain, and shortness of breath.  
The assessment was asthmatic bronchitis and possible early 
pneumonia.

The Veteran was seen in an allergy/immunology department in 
January 2005 and noted that she had been diagnosed with episodes 
of bronchitis with upper respiratory infections in the past.  A 
January 2005 chest X-ray examination report notes that a 
pulmonary vasculature was prominent.  An April 2005 chest X-ray 
examination report shows no acute disease. 

A May 2005 consultation report shows the Veteran reported that in 
January 2005 she was having shortness of breath and a cough 
bringing up yellow sputum.  She went to the emergency room, where 
she was told she had pneumonia.  She also said that she had 
suffered frequent episodes of bronchitis in the past.  She 
indicated that she had an occasional left-sided pleuritic type of 
chest pain near the axillary region, which would last for about 
20 to 30 minutes and then resolve spontaneously.  It was noted 
that a January 2005 chest X-ray showed prominent pulmonary 
vasculature.  The impression was that the Veteran had a history 
of recurrent bronchitis.  Her chest X-rays were suggestive of 
congestive heart failure, but the clinical course corresponded 
with pneumonia.

After service, a June 2005 VA examination report shows the 
Veteran was diagnosed with asthma and bronchitis in 2004 after 
she developed acute onset of wheezing, shortness of breath, and 
chest tightness during a three-mile run.  She presented for 
medical attention and received Albuterol treatment and also 
underwent pulmonary function tests that were essentially normal, 
with minimal change in FEV-1 after bronchodilator treatment.  She 
underwent a second pulmonary function test in January 2005 with a 
histamine challenge and was found to have moderate, persistent 
asthma.  She reported that her dyspnea, wheezing, and chest 
tightness was primarily related to exercise and that she used her 
Albuterol inhaler two puffs prior to exercising and occasionally 
during exercise as well.  It was noted that the Veteran had been 
diagnosed with asthmatic bronchitis in service.  

On physical examination, her respirations were unlabored without 
audible wheezing, coughing, respiratory distress, or use of 
accessory muscles.  Her chest was normal to inspection, 
palpation, percussion, and auscultation with good breath sounds 
bilaterally.  There was no wheezing, rhonchi, or crackles.  There 
was no evidence of cor pulmonale, right ventricular hypertrophy, 
or pulmonary hypertension.  The assessment was asthma with 
episodes of asthmatic bronchitis, onset during military service, 
with persistent symptoms.

Additional post-service VA records note that the Veteran was seen 
in the emergency room in October 2009 with complaints of 
shortness of breath and a productive cough.  It was noted that 
she was diagnosed with an upper respiratory infection and 
possible left lower lobe pneumonia and had persistent complaints 
of chest pain.  A November 2009 VA chest X-ray examination report 
notes that the lungs were slightly hyperaerated and there was a 
patchy left lower lobe opacity concerning for infiltrate; but 
active disease was not suspected.

The record shows that the Veteran has bronchitis associated with 
her service connected asthma.  She was treated for bronchitis in 
service, and post-service records within weeks of her separation 
from service note a continued diagnosis of asthmatic bronchitis 
with persistent symptoms.  

The Board recognizes that the Veteran may not be compensated 
twice for the same disability, but bronchitis and asthma are two 
distinct disabilities.  Therefore, in view of the medical 
evidence before us, service connection for bronchitis as 
associated with her service-connected asthma is warranted.

However, service connection for pneumonia is not warranted.  The 
STRs note findings of possible pneumonia and a clinical course 
consistent with pneumonia, but chest X-ray examination was 
consistently normal.  After service, it was again noted in 2009 
that the Veteran might have pneumonia.  However, a chest X-ray in 
November 2009 demonstrated that no active disease was suspected.  
As pneumonia is not manifested by any clear diagnosis in service 
or after service, it is not service connected.  Absent proof of 
the existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  The Board recognizes that the Court has held 
that the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  However, in this case, the 
record does not reflect any firm diagnosis of pneumonia.  
Therefore, the holding in McClain is inapplicable.

With respect to bronchitis, reasonable doubt is resolved in the 
Veteran's favor, and service connection is warranted because the 
evidence associates it with the Veteran's asthma.  See 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a).  Regarding the pneumonia, the 
preponderance of the evidence is against the claim for service 
connection for this disability, and the benefit-of-the-doubt 
doctrine is inapplicable.  Therefore, the claim on that basis 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Enlarged heart

The Veteran seeks service connection for an enlarged heart.  In 
her hearing testimony, she asserted that she had an infection in 
her lungs from her service connected asthma that spread to her 
heart.  

The STRs show multiple findings of an enlarged heart.  A January 
2004 chest X-ray examination report notes that the heart was 
normal.  However, a January 2005 chest X-ray examination report 
notes that the heart was slightly enlarged and that the pulmonary 
vasculature was very prominent.  It was recommended to have 
correlation for causes of pulmonary hypertension or other causes 
of mild cardiomegaly.  An April 2005 chest X-ray examination 
report notes that the heart was not enlarged.  However, a May 
2005 chest X-ray again showed an impression of persistent minimal 
enlargement of the heart.  A May 2005 echocardiogram was normal.  
In June 2005, a treatment record notes borderline cardiomegaly, 
thought to be due to body habitus.

After service, a June 2005 VA examination report notes that the 
Veteran was seen in January 2005 for respiratory symptoms and a 
chest X-ray revealed slight cardiac enlargement and pulmonary 
vasculature prominence.  She was referred to cardiology, and an 
echocardiogram was normal.  She did not have any history of heart 
disease, and the only time she had trouble breathing and chest 
pain was during asthma exacerbations.  The Veteran also reported 
some occasional palpitations for a few beats accompanied by sharp 
twinges of pain in the left chest wall.  This occurred at rest 
and was nonexertional.  She did not take any medications on 
account of her heart condition but she indicated that she had 
been told not to exercise until she saw a cardiologist.

On physical examination, her heart rate was 70, which was noted 
as normal, and her blood pressure was 118/70 and 116/78 in the 
left arm and 115/65 in the right arm.  The Veteran reported that 
she had put on 60 pounds in the last year as a result of 
discontinuing exercise due to the possibility of an enlarged 
heart.  Cardiac examination showed a nondisplaced point of 
maximal impulse; regular rate and rhythm; and no murmur, gallop, 
rub, jugular venous distention, or carotid bruits.  There also 
was no evidence of cardiomegaly or congestive heart failure 
detected on examination.

A cardioechogram was obtained in July 2005 revealing no evidence 
of cardiac enlargement or left ventricular dysfunction, with the 
ejection fraction being normal.  The assessment was that there 
was no evidence of enlarged heart by clinical examination or 
cardiac echogram.

Additional post-service VA treatment records are negative for any 
findings of an enlarged heart or treatment for heart disease.  A 
December 2006 VA chest X-ray examination report was compared to a 
previous study in December 2005.  It was noted that the heart was 
within normal limits in size.  A November 2009 VA chest X-ray 
also showed that the heart size was within the range of normal 
limits.  

The Board finds that the preponderance of the evidence is against 
this claim.  The record shows that there is no current medical 
evidence of an enlarged heart or heart disease.  Although the 
Veteran was reported to have an enlarged heart in service, 
treatment records in service also showed that she did not have 
any heart disease or hypertension diagnosis related to the 
enlarged heart.  There also is no medical evidence of a 
disability manifested by enlarged heart after service.

The Board acknowledges, as above, that the Veteran is competent 
to give evidence about what she experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit 
Court has held that in certain situations, lay evidence can even 
be sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist when 
(1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  See also 
Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a 
layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, an enlarged heart is not found to be capable 
of lay observation, as it must be clinically diagnosed.  Most 
important, the post-service records do not reflect any diagnosis, 
treatment, or symptoms of an enlarged heart.  While the Veteran 
is clearly sincere in her beliefs, the absence of a documented 
diagnosis of an enlarged heart or associated heart disease in the 
five years since service is more probative than her lay 
assertions of an enlarged heart.  See Curry v. Brown, 7 Vet. App. 
59 (1994).  

As noted above, absent proof of the existence of the disability 
being claimed, there can be no valid claim.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board 
recognizes that the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, in this case, the record does not reflect any diagnosis 
of an enlarged heart after service.  Therefore, the holding in 
McClain is inapplicable.

We recognize the sincerity of the arguments advanced by the 
Veteran that she has an enlarged heart related to her military 
service and/or her service-connected asthma.  However, there is 
no objective evidence supporting that she was ever diagnosed with 
this after service.  Moreover, resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, an enlarged heart or associated heart 
disease requires specialized training for a determination as to 
diagnosis and causation, and are therefore not susceptible of lay 
opinions as to cause or etiology.  

Because the preponderance of the evidence is against the claim 
for service connection for an enlarged heart, the benefit-of-the-
doubt doctrine is inapplicable, and the claim on this basis must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Vocal cord dysfunction

As part of her original claim, the Veteran asserted that she had 
a vocal cord dysfunction secondary to her asthma.  She further 
testified that she has a vocal cord dysfunction attributable to 
allergies.  She indicated that she had an anaphylactic reaction 
to her inhaler on active duty and that she would get a sore 
throat and throat tightness.  She had a job at a call center and 
constantly would drink beverages.

The STRs show that in January 2005 the Veteran had a histamine 
challenge and was diagnosed with asthma.  She also experienced 
symptoms of vocal cord dysfunction during the challenge, with 
stridor over the cords and flattened inspiratory loop on 
pulmonary function tests.  However, her history did not suggest a 
vocal cord dysfunction; therefore it was noted that this might be 
an effect of the histamine only.  The physician planned to treat 
her asthma with a trial of Advair for pathology.  If the symptoms 
persisted or there was an additional suggestion of vocal cord 
dysfunction, then she would be referred to a speech pathologist.

There is no further mention of any findings of vocal cord 
dysfunction in service.  A January 2005 chronological record of 
medical care does not include any findings of vocal cord 
dysfunction.  A May 2005 report of medical assessment notes that 
the Veteran did not mention any concerns regarding her vocal cord 
dysfunction.

After service, a June 2005 VA examination report notes that the 
Veteran did not have any history of vocal cord dysfunction apart 
from having symptoms of vocal cord dysfunction during the 
histamine challenge in January 2005 that was performed as part of 
the diagnostic work-up for asthma.  Initially she had stridor 
over her cords and wheezing during the challenge, but this 
cleared after the study was completed and she returned to have a 
normal respiratory effort without use of her accessory muscles, 
and was clear to auscultation with good air movement bilaterally.  
The study with histamine challenge that had been performed at her 
prior pulmonary function tests in November 2004 had not been 
diagnostic of asthma.  There was no other history of vocal cord 
dysfunction, stridor, or voice changes.

On physical examination, the Veteran had no hoarseness or speech 
impairment.  The assessment was that there was no evidence of 
vocal cord dysfunction.

Additional post-service VA treatment records dated from 2006 to 
2010 are negative for any findings of vocal cord dysfunction; 
although the Veteran was noted to have one episode of laryngitis 
in February 2007 and mild erythema in the pharynx associated with 
acute sinusitis in April 2007.  

The preponderance of the evidence is against the claim.  The 
record shows that there is no current medical evidence of vocal 
cord dysfunction.  While the Veteran was shown to have one 
finding of this in service in January 2005 it resolved shortly 
thereafter and was not again shown in service or post-service.

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has 
held that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such as a 
diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that competence 
to establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, symptoms associated with vocal cord 
dysfunction are found to be capable of lay observation.  However, 
the Veteran has not asserted any present symptoms associated with 
her vocal cord dysfunction.  In fact, she testified that she is 
able to work at a call center and only has to drink a lot of 
beverages to function in this position.  Furthermore, post-
service records do not reflect any diagnosis or treatment or 
symptoms of vocal cord dysfunction.  While the Veteran is clearly 
sincere in her beliefs, the absence of a documented diagnosis of 
a vocal cord dysfunction or associated symptomatology during the 
five years post-service is more probative than her assertions of 
having a vocal cord dysfunction.  See Curry v. Brown, 7 Vet. App. 
59 (1994).  


Without proof of the existence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the 
Court has held that the presence of a chronic disability at any 
time during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, in this 
case, the record does not reflect any diagnosis of a vocal cord 
dysfunction after service.  Therefore, the holding in McClain is 
inapplicable.

We recognize the sincerity of the arguments advanced by the 
Veteran that she has a vocal cord dysfunction.  However, there is 
no objective evidence supporting that she was ever diagnosed with 
this after service.  Moreover, resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau, supra; Buchanan, supra (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a lay person is competent to identify the 
medical condition, the lay person is reporting a contemporaneous 
medical diagnosis, or lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Davidson, supra.  However, a vocal cord dysfunction requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions as to 
cause or etiology.  

Because the preponderance of the evidence is against the claim 
for service connection for a vocal cord dysfunction, the benefit-
of-the-doubt doctrine is inapplicable, and the claim on this 
basis must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

IV.  Withdrawn issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing or on record at a hearing at any time before 
the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2010).  Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204(c) (2010).

The undersigned Veterans Law Judge noted on record at the June 
2010 Board hearing that the Veteran indicated that she wished to 
withdraw her service connection claim for anxiety.  The Veteran's 
representative also asserted that they were withdrawing the 
service connection claim for a chronic vision condition, as well.  

Because the Veteran has withdrawn her appeal as to the above 
issues, there remain no allegations of error of fact or law for 
appellate consideration on those issues, and the Board does not 
have further jurisdiction.


ORDER

Entitlement to a 10 percent rating, but no higher, for service 
connected gastroesophageal reflux disease (GERD), claimed as 
irritable bowel syndrome, is granted.

Entitlement to a compensable evaluation for service connected 
microcytic anemia is denied.

Entitlement to compensable evaluation for service connected 
allergic rhinitis is denied.


[Continued on Next Page]


Entitlement to a compensable evaluation for service connected 
uterine fibroids/ ovarian cysts, to include dysmenorrhea, is 
denied.

Entitlement to a 10 percent rating for service connected carpal 
tunnel syndrome of the right wrist is granted.

Entitlement to a 10 percent rating for service connected carpal 
tunnel syndrome of the left wrist is granted.

Entitlement to service connection for shin splints of the right 
leg is denied.

Entitlement to service connection for shin splints of the left 
leg is denied.

Entitlement to service connection for a disability manifested by 
neck pain, to include as secondary to a service connected 
bilateral shoulder disability, is denied.

Entitlement to service connection for migraine headaches is 
granted.

Entitlement to service connection for bronchitis is granted.

Entitlement to service connection for an enlarged heart is 
denied.

Entitlement to service connection for vocal cord dysfunction is 
denied.

The appeal with respect to the claims of service connection for 
anxiety and a chronic vision disorder is dismissed.


REMAND

The Veteran testified that she injured her right foot on active 
duty and had to have surgery after service due to continuous pain 
on the top of the foot.  She said she currently has a huge scar 
and cysts, as well as numbness in the toes and on the bottoms of 
the feet.

The service treatment records show the Veteran sprained her right 
foot in April 2003 and was put on limited duty for 10 days for 
right foot pain.  X-ray examination was negative.

Post-service, a September 2005 VA examination report notes that 
the Veteran reported an injury to her foot in service when she 
dropped a tool on her foot.  She said she still had symptoms at 
the time of discharge from service, and currently the foot 
bothered her daily and she still had a lump on the top the foot.  
On physical examination, there was a bony prominence about the 
mid-dorsum of the right forefoot, which was somewhat tender to 
palpation.  X-ray examination was normal.

An October 2006 VA emergency room record shows that the Veteran 
complained of right foot pain for four days.  She was wearing 
hiking boots and started to have significant pain over the 
proximal dorsal foot with walking.  This pain had continued and 
the Veteran had noticed swelling over the proximal dorsal foot.  
On physical examination, she had an approximately quarter-sized 
area of swelling on the proximal dorsal mid-foot overlying the 
proximal third metatarsal.  She had pain with flexion and 
extension of ankle and toes.  The assessment was right foot pain; 
presentation concerning for stress fracture over third metatarsal 
"march fracture."  A later October 2006 VA telephone note 
mentions that the Veteran had a painful, swollen right foot and 
had to use crutches for ambulation.

A December 2006 VA podiatry attending note shows the Veteran had 
chronic dorsal right foot pain, thought to be related to dorsal 
exostosis and shoe pressure.  It was recommended that she undergo 
a dorsal exostectomy for decompression.  She subsequently had a 
ganglion cyst removed from the right foot and reduction of a 
dorsal prominence/exostosis in December 2006.  A January 2007 VA 
podiatry note shows the Veteran had tenderness over the incision 
of the right foot.  There was also minimal soft tissue swelling 
noted over the dorsum of the right foot.

It is not clear from the record whether the Veteran's post-
service  ganglion cyst (and subsequent removal) is related to her 
right foot sprain in service.  The STRs show that she sprained 
her right foot in service in April 2003, but there is no mention 
of any ganglion cyst or bony prominence on the right foot in 
service.  Approximately 21/2 years later, post-service records 
beginning in September 2005 note a bony prominence about the mid-
dorsum of the right forefoot that was tender to palpation.  At 
that time, the Veteran indicated that she had dropped a tool on 
her foot in service.  There is no mention of her dropping a tool 
on her right foot in service; thus additional information 
concerning this event should be elicited from the Veteran.  

Because the record in this case is unclear as to whether the 
Veteran's residual symptomatology associated with the surgical 
removal of the ganglion cyst after service is related to any 
event in service, the case must be sent back for a medical 
opinion.  The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
addressing all the criteria for 
substantiating a service connection claim for 
her right foot disability, including the 
criteria pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Schedule the Veteran for a VA orthopedic 
examination to determine whether it is at 
least as likely as not (i.e., to a 50 percent 
or greater degree of  probability) that any 
residuals of the removal of a ganglion cyst 
from the right foot are related to any event 
in service including an April 2003 right foot 
sprain and/or the Veteran's report of 
dropping a tool on her foot in service.

The claims file, including the service 
treatment records and post-service VA 
records, particularly the September 2005 and 
December 2006 findings related to the right 
foot bony prominence, must be reviewed.  A 
rationale must be provided for all opinions 
given.  If a rationale cannot be provided, a 
reasoned explanation must be given for why an 
opinion cannot be provided.

3.  Thereafter, any additional development 
deemed necessary should be conducted.  If the 
benefit sought on appeal remains denied, 
issue the Veteran and her representative a 
supplemental statement of the case and allow 
for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


